This is a bill to set aside the 1931 assessment for taxes on plaintiff's real estate in Detroit and to order or make a new assessment, upon which plaintiff offers to pay. No testimony was taken. The bill was dismissed upon the pleadings and plaintiff's offer of proof, which must be accepted as true. *Page 691 
The assessment was made as of April 1st. The taxes became a lien July 15th. Plaintiff paid half the taxes under protest in July, and commenced this suit in August.
In 1930 the property was assessed at $388,000. In 1931 plaintiff made complaint to the board of assessors who valued it at $373,400. On appeal, the board of review reduced it to $317,790, and the board of State tax commissioners to $307,790, at which amount it went on the roll.
Plaintiff, while not attacking the personal good faith of the assessing and reviewing officers, claims the assessment was fraudulent in law. It offered to prove that, by reason of the business depression, values had shrunk greatly since 1930, and the property was worth not to exceed $200,000 in 1931; that the city officers admitted that the assessment of plaintiff's property as set by them was excessive, was more than the "true cash value;" that the city officers did not consider the depressed existing market, but made the assessments on the basis of former years in order to maintain the financial position of the city of Detroit; and that the board of State tax commissioners denied it a hearing on testimony of values for the stated reason that, if plaintiff's assessment were reduced, it would be necessary to reassess the whole district.
The general principles are not in doubt. The law requires the assessment to be made at true cash value. The officers do not claim that the depression had made values of real estate so uncertain that there was no other reasonable standard for assessment in 1931 than that of former years, nor that they used their best judgment as to present values. Intentional overassessment is fraud. A court of equity has jurisdiction to relieve against such fraud. The relief to be granted is reduction of plaintiff's *Page 692 
taxes to their just proportion of the public burden.Merrill v. Humphrey, 24 Mich. 170; Fletcher Paper Co. v. Cityof Alpena, 160 Mich. 462; Story  Clark Piano Co. v.Hilderink, 189 Mich. 123; Copper Range Co. v. Adams Township,208 Mich. 209; Township of Beaverton v. Lord, 235 Mich. 261.
The case, however, is unique. The overvaluation was not confined to plaintiff or its property nor to classes of persons or property but ran against all property in the city, upon the same standard. A reduction of plaintiff's assessment to values of 1931, without corresponding reduction on all other property, would result, not in equality and justice to plaintiff, but in favoritism to it and injustice to other property owners. A court of equity is never justified in rendering an inequitable decree. 21 C. J. p. 661. The only method by which equity could be done under the circumstances would be for the court to assume the task, not within its proper functions nor practical of operation, of reassessing the whole city. The character of the relief required in order that it may be equitable puts it outside the province of a court of equity.
Moreover, it is not shown that plaintiff has been injured in fact, as all property has been overassessed upon the same basis. Consequently, the proportion of each parcel to the tax levy is the same as though proper assessment had been made. As plaintiff has shown no injury peculiar to itself, susceptible of practical and equitable correction by a court of equity, the decree will be affirmed, but without costs.
McDONALD, C.J., and CLARK, POTTER, SHARPE, NORTH, WIEST, and BUTZEL, JJ., concurred. *Page 693